310 So. 2d 431 (1975)
Doris Walker WISE, Appellant,
v.
Carl Edward WISE, Appellee.
No. W-301.
District Court of Appeal of Florida, First District.
April 9, 1975.
*432 Richard B. Davis, Jr., Jasper, for appellant.
No appearance for appellee.
MILLS, Judge.
Appellant, respondent wife below, appeals from a final judgment in a dissolution of marriage action, raising issues this Court cannot rule upon, as the trial court lacked jurisdiction to render the final judgment.
In his petition, appellee, petitioner husband below, alleged he had been a resident of Florida for more than six months before the filing of the petition. In her answer, appellant admitted this allegation. At the final hearing, in response to a leading question, appellee stated he had been a Florida resident for more than six months prior to the filing of his petition. No corroborative testimony was adduced by either party.
To obtain a dissolution of marriage, the party filing the proceeding must reside in Florida for six months before filing the petition. Section 61.021, Florida Statutes. Residence for the statutory period is jurisdictional and must be alleged and proved. (Kutner v. Kutner, 159 Fla. 870, 33 So. 2d 42; Chisholm v. Chisholm, 98 Fla. 1196, 125 So. 694.) An admission of residence by an adverse party's responsive pleading cannot substitute for proof (Chisholm v. Chisholm, supra). Evidence of the residence requirements of Section 61.021, Florida Statutes, must be corroborated. Section 61.052, Florida Statutes.
As appellee failed to properly present proof of his residence, the trial court lacked jurisdiction to render a final judgment.
Reversed.
BOYER, Acting C.J., and McCORD, J., concur.